Title: To James Madison from John Smith, 7 August 1810
From: Smith, John
To: Madison, James


SirWar Department August 7th. 1810.
The Letter from Lieut. Colo. Sparks of which the enclosed is a Copy, came to hand by yesterday’s Mail. The original I forward to the Secretary of War at Boston. I have the honor to be, with perfect Respect, Sir, Your obedient Servant
Jno. Smith C C
 
[First Enclosure]§ Richard Sparks to William Eustis
12 July 1810, Fort Stoddert, Mississippi Territory. Reports receiving on 25 June information from the Spanish governor at Mobile, Maximilian de St. Maxent, about plans of American settlers to attack that town. Believes the information to be correct and that hostilities against Pensacola can also be expected. Has discovered that the plans of the settlers include seizing the ammunition at Fort Stoddert in order “to disable the troops here from acting.” Is convinced that the plot is “headed by the most popular characters, and … that it would be almost universally pleasing to the inhabitants of this Country.” Discusses the grievances of the settlers against the Spanish authorities and reports that the Spanish have reinforced Mobile as well as sought allies among the Choctaw and Creek Indians. Includes a return of his troops at Fort Stoddert, describes their weakened condition, and requests reinforcements to enable him to “overawe disaffection.” Predicts that the settlers will attempt to implement their plans by 1 Oct. In a postscript mentions that the leader of the settlers, Joseph P. Kennedy, is the son-in-law of former Georgia senator Abraham Baldwin, brother-in-law of Joel Barlow. Also has assurances that St. Maxent has a letter from Kennedy to a citizen of Mobile containing proof of the plot.
